Citation Nr: 1302039	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for status-post damage, right long buccal nerve. 

2.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted service connection for status-post damage, right long buccal nerve and hemorrhoids, assigning noncompensable rating for each disability effective March 19, 2007, the day after separation from service.

In May 2012, the RO increased the rating for the buccal nerve damage to 10 percent, also effective March 19, 2007, and continued the noncompensable rating for hemorrhoids. 

In September 2012, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

At the beginning of the Board hearing, the Veteran's representative indicated that the issues of entitlement to higher ratings for bilateral knee disabilities and allergic dermatitis were being withdrawn.  As an appeal may be withdrawn on the record by the Veteran's authorized representative at a hearing at any time before the Board promulgates a decision, the claims for higher ratings for bilateral knee disabilities and allergic dermatitis are deemed withdrawn.  38 C.F.R. §§ 20.202, 20.204 (2012).  The Board also notes that the issues of service connection for respiratory condition and bilateral ankle strain were resolved when the RO granted entitlement to service connection for sinusitis, rhinitis, and bilateral ankle strain, and those issues as well are not before the Board on this appeal.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).


FINDINGS OF FACT

1.  Symptoms of the Veteran's buccal nerve damage most nearly approximate moderate rather than severe incomplete paralysis.

2.  Symptoms of the Veteran's hemorrhoids are mild or moderate and do not more nearly approximate large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences, or persistent bleeding, anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for status-post damage, right long buccal nerve, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code (DCs) 9999-8205 (2012).

2.  The criteria for an initial compensable rating for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, DC 7336 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As noted above, the claims for higher ratings for buccal nerve damage and hemorrhoids arise arises from the Veteran's disagreement with initial ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  He was also afforded two VA-authorized examinations with regard to the disabilities for which higher initial ratings are being claimed on appeal.  As shown by the discussion below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher initial ratings for buccal nerve damage and hemorrhoids are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants the uniform 10 and 0 percent ratings that have been assigned.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's buccal nerve damage has been rated 10 percent under 38 C.F.R. § 4.124a, DC 8205, applicable to paralysis of the fifth (trigeminal) nerve.  Under DC 8205, moderate incomplete paralysis of the 5th cranial nerve warrants a 10 percent rating, severe incomplete paralysis warrants a 30 percent rating, and complete paralysis warrants a 50 percent rating.  DC 8305 is applicable to neuritis relating to the same nerve.  A Note to DC 8205 provides that the assignment of the rating is dependent on the relative degree of sensory manifestation or motor loss.

As discussed below, the Veteran has been diagnosed with neuritis.  The Rating Schedule provides additional guidance with regard to cranial neuritis.  38 C.F.R. § 4.123 provides that, in rating cranial nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes such as those described above will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.

For the following reasons, the Board finds that, considering the guidance in both 38 C.F.R. § 4.123 and the note to DC 8205, the Veteran's symptoms most nearly approximate moderate incomplete paralysis. 

On the November 2007 VA-authorized general examination, neurological examination was normal.  On the November 2007 VA-authorized dental examination, the Veteran complained of a tingling feeling in the lower right jaw.  There was no clicking of the TMJ, no functional impairment or loss of masticatory function, no deviation from the midline on opening or closing, and no tenderness of the TMJ.  There was a slight decrease in sensation in the buccal mucosa area on the right.  The lingual and inferior alveolar nerves were intact.  The diagnosis was slight damage to the buccal nerve.

On the October 2011 VA-authorized examination, the Veteran complained of a constant tingling sensation, very sensitive, feeling like a cramp in the right jaw.  He reported constant pain and was unable to chew on that side of the mouth.  Neurological examination revealed that there was abnormality of the cranial nerves on the right as evidence by neuritis, and the abnormal findings were reduced sensation in the inferior molar area inside the mouth and along the jaw.  The diagnosis section indicated that the condition was active, with subjective factors of tingling and numbness over the outside of the right jaw and objective factors of tingling and numbness in the outside over the right jaw and reduced sensation in the inside of the mouth on the right side.

During the Board hearing, the Veteran stated that he experienced constant tingling, affected by temperature, and he could open his mouth normally.  In response to a question about the level of pain, the Veteran stated, "I have not pain, but the constant -- it's constantly reminding me like it's always there.  Like it's not pain but it's a psychological barrier . . . [i]t's always there.  It's -- but there is no like pain associated with it as in like excruciating pain, no.  But it's a constant reminder.  It's always there.  It happen -- it's like all the time.  Like right now it's tingling, it's twitching.  Like it's there."  Hearing Transcript, at 4.  He was not getting treatment but was told it was permanent.  The Veteran indicated that he did not have facial tics, spasm, drooping, or shaking; rather, the sensation was mostly on the inside of his mouth.  Chewing increased the sensation, so he chewed on the left side.  The increase in sensation did not hurt like a stabbing pain, but was more of a sensation of numbness.  He did not have the sensation that his jaw was going to lock.  

The above lay and medical evidence reflects that the symptoms of buccal nerve damage more nearly approximate moderate incomplete paralysis than severe incomplete paralysis.  To the extent that 38 C.F.R. § 4.123 is applicable because the Veteran has been diagnosed with neuritis, neither the lay nor medical evidence reflects loss of reflexes, muscle atrophy, of constant pain, at times excruciating.  Rather, the Veteran indicated during the Board hearing that he did not have constant or excruciating pain, and neurological examination did not show loss of reflexes or muscle atrophy.  Thus, pursuant to 38 C.F.R. § 4.123, the maximum rating is for moderate incomplete paralysis.  Moreover, even considering that the Veteran has been rated under DC 8205 and the rating is dependent upon the relative degree of sensory manifestation or motor loss, his symptoms have been primarily reduced sensation and altered chewing, without symptoms such as facial tics, spasm, drooping, shaking or other abnormalities reflecting symptoms more nearly approximating severe paralysis.  As the symptoms do not more nearly approximate the criteria for a 30 percent rating, an initial rating higher than 10 percent for buccal nerve damage is not warranted.

The Veteran's hemorrhoids are rated noncompensable under 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, mild or moderate external or internal hemorrhoids are rated noncompensable (0 percent).  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The Veteran's hemorrhoids have not more nearly approximated the criteria for a compensable rating at any time during the appeal period.  On the November 2007 VA-authorized examination, the Veteran reported anal itching and swelling, without diarrhea, pain, tenesmus, and perianal discharge, or leakage of stool.  The hemorrhoids recurred frequently.  The Veteran had surgery during service without residual symptoms.  Current treatment was an external ointment.  On rectal examination, there was no evidence of ulceration, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  Internal hemorrhoids were present on rectal examination, and they were located circumferentially but were not reducible.  There was no evidence of bleeding no thrombosis, no evidence of frequent recurrence, and there was no excessive redundant tissue.

An August 2008 VA treatment note indicated that the Veteran had new onset rectal bleeding with no rectal pain, normal bowel habits and movements, no abdominal pain, occasional rectal pruritis but no fecal seepage.  There was no need for manual reduction of hemorrhoids but the Veteran did feel a spontaneous prolapse of hemorrhoids occasionally.  There was no weight loss, anemia, fatigue, fevers, chills, joint pain, or rash.

On the October 2011 VA-authorized examination, the Veteran reported hemorrhoids with itching, pain, swelling, and perianal discharge.  There was no diarrhea or tenesmus.  There was constant anal itching, pain during bowel movements, swollen hemorrhoids, and bleeding during excretion.  There was no leakage of stool and the hemorrhoids were present constantly.  The Veteran indicated he was never hospitalized or had surgery for hemorrhoids, the treatment was medication, and the itching at its worst caused him to miss several classes and to stay home due to embarrassment.  On rectal examination, there was no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, protrusion, or loss of sphincter control.  Anal reflexes and walls were normal.  Internal hemorrhoids were present on rectal examination located at circumferential and were reducible.  The size of the hemorrhoids was moderate, there was no evidence of bleeding, thrombosis was absent, and there was no evidence of frequent recurrence or excessive redundant tissue.

During the Board hearing, the Veteran stated that his hemorrhoids bled mostly during excretion, he could see them occasionally, episodes were between once and twice per month, "very periodic, very sporadic."  Hearing transcript, at 13.  Surgery was suggested but not performed.

The above lay and medical evidence reflects that the symptoms of the Veteran's hemorrhoids have most nearly approximated mild or moderate.  While the November 2007 VA-authorized examiner indicated that the hemorrhoids were not reducible, the October 2011 VA-authorized examiner indicated that they were, and there was no evidence of large or thrombotic hemorrhoids with excessive redundant tissue at any time during the appeal period.  Moreover, neither the lay nor medical evidence indicated that there were other symptoms reflecting more than mild or moderate hemorrhoids, and the rectal examinations were mostly normal.  Thus, even assuming that the recurrences of the Veteran's hemorrhoids could be characterized as frequent, he did not have the majority of the symptoms required for a compensable rating during the appeal period.  As the symptoms of the Veteran's hemorrhoids thus did not more nearly approximate the criteria for a 10 percent rating, an initial compensable rating is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's buccal nerve damage and hemorrhoids are contemplated by the applicable rating criteria.  The categories of moderate, severe, and complete paralysis are broad enough to encompass the symptoms caused by damage to the Veteran's buccal nerve, and the Veteran's symptoms of bleeding and itching are contemplated by the general criteria of mild or moderate hemorrhoids.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment or frequent hospitalization.  The Veteran did state that the itching caused by the hemorrhoids sometimes caused him to miss several classes or to stay home because of embarrassment.  The Board finds that, given that the Veteran indicated that he had missed several rather than many classes and that he did not indicate that he often stayed home due to the embarrassment caused by the hemorrhoids, the degree of impairment did not rise to the level that it rendered impractical the application of the regular schedular standards, which contemplate mild or moderate symptoms that would include those described by the Veteran as warranting a noncompensable rating.  Referral for consideration of an extraschedular rating for buccal nerve damage and/or hemorrhoids is therefore is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claims for higher initial ratings for buccal nerve damage and hemorrhoids.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to an initial rating higher than 10 percent for status-post damage, right long buccal nerve, currently rated 10 percent disabling, is denied.

Entitlement to an initial compensable rating for hemorrhoids is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


